Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                  Dec 31 2013, 9:00 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

DONALD E.C. LEICHT                               GREGORY F. ZOELLER
Kokomo, Indiana                                  Attorney General of Indiana

                                                 ELLEN H. MEILAENDER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JAMES PIGG,                                      )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )         No. 34A02-1210-CR-838
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE HOWARD SUPERIOR COURT
                        The Honorable George A. Hopkins, Judge
                            Cause No. 34D04-1112-FB-227



                                      December 31, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       James Pigg appeals the trial court’s denial of his motion to correct error, wherein

he had moved for a change of judge, following his convictions for battery, as a Class C

felony, and battery, as a Class D felony. Pigg presents a single issue for our review,

namely, whether the trial court erred when it denied his motion for a change of judge.

       We affirm.

                       FACTS AND PROCEDURAL HISTORY

       Following a jury trial in August 2012, the trial court entered judgment of

conviction for battery, as a Class C felony, and battery, as a Class D felony, and, on

September 21, the trial court sentenced Pigg to an aggregate term of nine years. During

the sentencing hearing, the State submitted certain records, consisting of approximately

fifteen pages, it had only recently obtained documenting Pigg’s convictions in 1971,

1978, 1983, and 1985. The trial court called a recess to give Pigg and his counsel an

opportunity to review the records before admitting them into evidence.           After five

minutes had elapsed, the trial court asked defense counsel whether he had had “a chance

to see [the records]” and defense counsel responded that he and Pigg had “had an

opportunity to review the documents[.]” Transcript at 549-50. Defense counsel made no

objection, and the trial court admitted the records into evidence.

       Upon further review of the documentation of Pigg’s 1978 conviction for

misdemeanor battery, Pigg discovered that the trial judge presiding over the instant case,

George A. Hopkins, had served as deputy prosecutor in the 1978 prosecution. And on

October 9, Pigg filed a motion to correct error alleging that he was entitled to a change of


                                             2
judge and/or requesting that his convictions be set aside. In particular, Pigg argued that

because Judge Hopkins had served as deputy prosecutor in the 1978 prosecution of Pigg,

Pigg’s convictions should be vacated and/or he is entitled to a change of judge. The trial

court denied that motion following a hearing. This appeal ensued.

                           DISCUSSION AND DECISION

      In Sisson v. State, 985 N.E.2d 1, 18 (Ind. Ct. App. 2012), trans. denied, we set out

the applicable standard of review and law governing a motion for a change of judge:

      A trial court’s ruling on a motion for change of judge is reviewed under the
      clearly erroneous standard, and the law presumes that a judge is unbiased
      and unprejudiced. Garland v. State, 788 N.E.2d 425, 433 (Ind. 2003).
      Indiana Criminal Rule 12 provides that the State or a defendant may request
      a change of judge by timely filing an affidavit alleging that the judge has a
      personal bias against the State or the defendant and setting forth the facts
      and reasons supporting the allegation of bias. The rule sets forth the
      following requirements with respect to timeliness:

             (D) Time Period for Filing Request for Change of Judge or
             Change of Venue. In any criminal action, no change of judge
             or change of venue from the county shall be granted except
             within the time herein provided.

                    (1) Ten Day Rule. An application for a change
                    of judge or change of venue from the county
                    shall be filed within ten (10) days after a plea of
                    not guilty, or if a date less than ten (10) days
                    from the date of said plea, the case is set for
                    trial, the application shall be filed within five
                    (5) days after setting the case for trial . . . .

                    (2) Subsequently Discovered Grounds. If the
                    applicant first obtains knowledge of the cause
                    for change of venue from the judge or from the
                    county after the time above limited, the
                    applicant may file the application, which shall
                    be verified by the party specifically alleging
                    when the cause was first discovered, how it was


                                            3
                     discovered, the facts showing the cause for a
                     change, and why such cause could not have
                     been discovered before by the exercise of due
                     diligence. Any opposing party shall have the
                     right to file counter-affidavits on such issue
                     within ten (10) days, and after a hearing on the
                     motion, the ruling of the court may be reviewed
                     only for abuse of discretion.

              The law is settled that a defendant is not entitled to a change of
        judge where the mandates of Criminal Rule 12 have not been followed.
        Flowers v. State, 738 N.E.2d 1051, 1059 (Ind. 2000).

(Emphasis added).

        Here, Pigg did not request a change of judge until more than two weeks after he

was sentenced. Thus, his request was not timely under Criminal Rule 12(D)(1). And

Pigg did not submit a verified application to explain why he could not have discovered

the alleged conflict of interest earlier by the exercise of due diligence. Thus, his request

did not comply with Criminal Rule 12(D)(2). Accordingly, the trial court did not err

when it denied his request for a change of judge. See Flowers v. State, 738 N.E.2d at

1059.

        Still, Pigg contends that Rule 2.11(A)(6) of the Indiana Code of Judicial Conduct

governs and that Judge Hopkins had a “duty” to disqualify himself because his

impartiality in this case might be questioned. Appellant’s Brief at 6. As we explained in

Sisson, “[o]ur supreme court has held that ‘the Judicial Canons may provide an

independent basis requiring disqualification even if the analysis required for

determination under Criminal Rule 12(B) would not require a change of judge.’” 985

N.E.2d at 19 (quoting Voss v. State, 856 N.E.2d 1211, 1221 (Ind. 2006)). Rule 2.11(A)



                                             4
of the Code of Judicial Conduct provides that “[a] judge shall disqualify himself or

herself in any proceeding in which the judge’s impartiality might reasonably be

questioned[.]” And the comments to Rule 2.11 provide that “[a] judge’s obligation not to

hear or decide matters in which disqualification is required applies regardless of whether

a motion to disqualify is filed.” Jud. Cond. R. 2.11, cmt. 2. Whether the trial court

harbors actual bias against the defendant is not the dispositive issue under the rule; the

true question is whether an objective person, knowledgeable of all the circumstances,

would have a reasonable basis for doubting the judge’s impartiality. Sisson, 985 N.E.2d

at 19.

         Pigg relies on two cases in support of this contention on appeal, namely, Mathews

v. State, 978 N.E.2d 438 (Ind. Ct. App. 2012), and Patterson v. State, 926 N.E.2d 90 (Ind.

Ct. App. 2010). But those cases are readily distinguishable from this case. In Mathews,

the trial judge had previously represented the defendant in a case that resulted in a

conviction which supported the defendant’s adjudication as an habitual offender. And in

Patterson, the trial judge had previously served as prosecutor in the same criminal matter

for which the defendant stood trial. Here, in contrast, the evidence shows that neither

Pigg nor Judge Hopkins had any memory of Judge Hopkins’ role in Pigg’s 1978

misdemeanor conviction. And there is no evidence suggesting that Judge Hopkins had

any actual bias against Pigg in this case. We cannot say that an objective person,

knowledgeable of all the circumstances, would have a reasonable basis for doubting

Judge Hopkins’ impartiality in Pigg’s instant trial and sentencing, which was thirty-five




                                             5
years after his 1978 misdemeanor conviction. See id. The trial court did not err when it

denied Pigg’s motion for change of judge.

      Affirmed.

BAKER, J., and CRONE, J., concur.




                                            6